Case 1:20-cv-07649-NLH-KMW Document 13 Filed 11/25/20 Page 1 of 11 PageID: 64



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

 SHAWN ARCHIE,                            No. 20-cv-7649 (NLH) (KMW)

             Plaintiff,

       v.                                            OPINION

 RICHARD T. SMITH, et al.,

             Defendants.


APPEARANCE:

Shawn Archie
974313
Southern State Correctional Facility
4295 Route 47
Delmont, NJ 08314

      Plaintiff Pro se

HILLMAN, District Judge

      Plaintiff Shawn Archie seeks to bring a complaint pursuant

to 42 U.S.C. § 1983 against Warden Richard T. Smith, Dr. Alan

Dias, Judy Hirta, Victor Bermudez, Kristina Smith, Carl Jackson,

Officer Mennardio, and Sergio Marquez.         See ECF No. 1.

      At this time, the Court must review the Complaint, pursuant

to 28 U.S.C. § 1915(e)(2) to determine whether it should be

dismissed as frivolous or malicious, for failure to state a

claim upon which relief may be granted, or because it seeks

monetary relief from a defendant who is immune from such relief.

For the reasons set forth below, the complaint shall be



                                     1
Case 1:20-cv-07649-NLH-KMW Document 13 Filed 11/25/20 Page 2 of 11 PageID: 65



dismissed without prejudice.       Plaintiff’s motion for the

appointment of counsel is denied.

I.    BACKGROUND

      On March 17, 2020, Plaintiff, who was at that time a

pretrial detainee at the Cumberland County Jail, left the

facility to get an MRI of a shoulder injury that occurred on

October 9, 2019.     ECF No. 1 at 8-9.     Plaintiff alleges he was

exposed to an officer who later tested positive for the novel

coronavirus COVID-19 during this trip.         Id. at 8.   Due to his

exposure, Plaintiff was quarantined on March 23, 2020.           Id.

While escorting Plaintiff to quarantine, Officers Jackson and

Mennardio allegedly announced to everyone that Plaintiff had

COVID-19.    Id. at 1, 9.    Kristina Smith and Sergio Marquez also

allegedly told others Petitioner was positive for COVID-19.            Id.

at 5.   Plaintiff alleges Dr. Dias refused to test him for COVID-

19.

      Plaintiff seeks damages for defamation and violation of his

medical privacy.     He also requests an order requiring the jail

to test him for COVID-19.       He asks for the appointment of pro

bono counsel.

II.   STANDARD OF REVIEW

      Section 1915(e)(2) requires a court to review complaints

prior to service in cases in which a plaintiff is proceeding in

forma pauperis.     The Court must sua sponte dismiss any claim

                                     2
Case 1:20-cv-07649-NLH-KMW Document 13 Filed 11/25/20 Page 3 of 11 PageID: 66



that is frivolous, is malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief.         This action is

subject to sua sponte screening for dismissal under 28 U.S.C. §

1915(e)(2)(B) because Plaintiff is proceeding in forma pauperis

and is incarcerated.

      To survive sua sponte screening for failure to state a

claim, the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible.         Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).          “‘A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’”          Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).           “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

III. DISCUSSION

      Plaintiff argues defendants defamed him and violated his

medical privacy by spreading false news that he tested positive

for COVID-19.     “An individual has a constitutional right to

privacy which protects ‘the individual interest in avoiding

                                     3
Case 1:20-cv-07649-NLH-KMW Document 13 Filed 11/25/20 Page 4 of 11 PageID: 67



disclosure of personal matters.’         We have long recognized the

right to privacy in one’s medical information . . . .”           Doe v.

Delie, 257 F.3d 309, 315 (3d Cir. 2001) (quoting Whalen v. Roe,

429 U.S. 589, 599 (1977)).       “[A] prisoner’s right to privacy in

this medical information is not fundamentally inconsistent with

incarceration.”     Id. at 317.

      That being said, “a prisoner does not enjoy a right of

privacy in his medical information to the same extent as a free

citizen. . . .     [Plaintiff’s] constitutional right is subject to

substantial restrictions and limitations in order for

correctional officials to achieve legitimate correctional goals

and maintain institutional security.”         Id.   “[A]n inmate’s

constitutional right may be curtailed by a policy or regulation

that is shown to be reasonably related to legitimate penological

interests.”    Id. (quoting Turner v. Safley, 482 U.S. 78, 89

(1987)).

      The Third Circuit has yet to define the parameters of a

prisoner’s right to privacy in his medical information.           See

Smith v. Hayman, 489 F. App’x 544, 549 (3d Cir. 2012) (“[Delie]

did not establish any such rule with ‘obvious clarity.’”).

Courts construing prisoner’s medical privacy claims have framed

the right narrowly and have applied it to situations involving

“an unusual medical condition which, if disclosed unnecessarily,

would likely expose the inmate to ridicule, discrimination, or

                                     4
Case 1:20-cv-07649-NLH-KMW Document 13 Filed 11/25/20 Page 5 of 11 PageID: 68



even potential violence and harm, particularly when word of the

condition is likely to spread through ‘humor or gossip[.]’”

Smith v. Hayman, No. 09-2602, 2012 WL 1079634, at *18 (D.N.J.

Mar. 30, 2012) (quoting Powell v. Shriver, 175 F.3d 107, 112–13

(2d Cir. 1999)), aff’d, Smith, 489 F. App’x 544 (alteration in

original).    Most cases concern revealing an inmate’s HIV-

positive status or that they are transgender.          See, e.g., Doe,

257 F.3d 309 (HIV-positive); Powell, 175 F.3d 107 (transgender

identity); Smith, 2012 WL 1079634 (transgender identity).            Cf.

Vines v. Columbus House et al., No. 13-3923, 2017 WL 2539409, at

*14 (D.N.J. June 12, 2017) (holding plaintiff did not state

claim for disclosure of asthma, back problems, high blood

pressure, and allergies to mold, dust, spray chemicals, and

smoke).

      Plaintiff’s alleges he was falsely identified as having

COVID-19.    COVID-19 is rampant in prisons and in general

society.    “[] COVID-19 poses risks confronting not only

prisoners but law-abiding citizens nationwide, including front-

line workers and vulnerable nursing home patients.”           Wragg v.

Ortiz, 462 F. Supp. 3d 476, 502 (D.N.J. 2020).          Numerous public

figures have been diagnosed with COVID-19, including the

President of the United States.        For purposes of a Fourteenth

Amendment claim alleging a violation of medical privacy, COVID-



                                     5
Case 1:20-cv-07649-NLH-KMW Document 13 Filed 11/25/20 Page 6 of 11 PageID: 69



19 is not an “unusual medical condition” that would likely

expose a person to ridicule or discrimination.

      Moreover, disclosure of COVID-19 status serves a legitimate

penological interest in protecting the health and safety of

prison staff and inmates alike.        Jails and prisons have been

particularly impacted by the highly contagious disease, and

prison officials need to know who has been exposed in order to

do contact tracing and take steps to prevent further spread.

Plaintiff states he was exposed on March 15 to an officer who

tested positive on or about March 23.         In order to do effective

contact tracing, the jail needed to know everyone Plaintiff came

into contact with during that 8-day period as well as everyone

with whom those people came into contact.         Therefore, the fact

that Smith and Marquez also allegedly told people outside of

Plaintiff’s unit that he had tested positive is not necessarily

unreasonable.

      “We must accord substantial deference to the professional

judgment of prison administrators, who bear a significant

responsibility for defining the legitimate goals of a

corrections system and for determining the most appropriate

means to accomplish them.       The burden, moreover, is not on the

State to prove the validity of prison regulations but on the

prisoner to disprove it.”       Overton v. Bazzetta, 539 U.S. 126,

132 (2003) (internal citations omitted).         Plaintiff has not

                                     6
Case 1:20-cv-07649-NLH-KMW Document 13 Filed 11/25/20 Page 7 of 11 PageID: 70



shown that defendants’ actions, at a minimum, did not have a

valid, rational connection to a legitimate penological interest

under Turner. 1    Vines, 2017 WL 2539409, at *14 (“[Defendants] may

have acted unprofessionally, [but] their conduct does not rise

to the level of a constitutional violation actionable under §

1983.”).

      Since Plaintiff has failed to state a medical privacy

claim, he has also failed to state a claim against Warden Smith

under a supervisory theory of liability. 2        Plaintiff vaguely

alleges that Ms. Hirata “gave False certification and

information.      As to how many officers as well as inmates that

tested positive for the virus.”        ECF No. 1 at 6.    This cursory

statement is not enough to state any constitutional claim

against her.




1 The Court considers four factors in assessing the overall
reasonableness of a prison regulation: (1) “there must be a
‘valid, rational connection’ between the prison regulation and
the legitimate governmental interest put forward to justify it”;
(2) “whether there are alternative means of exercising the right
that remain open to prison inmates”; (3) “the impact
accommodation of the asserted constitutional right will have on
guards and other inmates, and on the allocation of prison
resources generally”; and (4) whether there are alternatives to
the regulation that “fully accommodate[ ] the prisoner’s rights
at de minimis cost to valid penological interests.” Turner v.
Safley, 482 U.S. 78, 89-91 (1987).

2 Plaintiff also cites the Health Insurance Portability and
Accountability Act of 1996 (“HIPAA”). “There is no federal
private right of action under HIPPA.” Baum v. Keystone Mercy
Health Plan, 826 F. Supp. 2d 718, 721 (E.D. Pa. 2011).
                                     7
Case 1:20-cv-07649-NLH-KMW Document 13 Filed 11/25/20 Page 8 of 11 PageID: 71



      Petitioner has also failed to state a claim for denial of

medical care under the Fourteenth Amendment. 3         “[T]he Supreme

Court has concluded that the Fourteenth Amendment affords

pretrial detainees protections ‘at least as great as the Eighth

Amendment protections available to a convicted prisoner,’

without deciding whether the Fourteenth Amendment provides

greater protections.”      Natale v. Camden Cty. Corr. Facility, 318

F.3d 575, 581 (3d Cir. 2003) (quoting City of Revere v.

Massachusetts Gen. Hosp., 463 U.S. 239, 244 (1983)).           The Court

will therefore review Plaintiff’s claims under the same standard

used to evaluate similar claims brought under the Eighth

Amendment.    Moore v. Luffey, 767 F. App’x 335, 340 (3d Cir.

2019).

         To state an Eighth Amendment Claim, a plaintiff must

allege facts indicating that defendants were deliberately

indifferent to his or her serious medical need.          Estelle v.

Gamble, 429 U.S. 97, 104 (1976).         To accomplish this, “a

plaintiff must make (1) a subjective showing that ‘the

defendants were deliberately indifferent to [his or her] medical

needs’ and (2) an objective showing that ‘those needs were

serious.’”    Pearson v. Prison Health Serv., 850 F.3d 526, 534




3 Plaintiff’s denial of medical care claim is analyzed under the
Fourteenth Amendment as he was a pretrial detainee at the time
of the alleged violation.
                                     8
Case 1:20-cv-07649-NLH-KMW Document 13 Filed 11/25/20 Page 9 of 11 PageID: 72



(3d Cir. 2017) (quoting Rouse v. Plantier, 182 F.3d 192, 197 (3d

Cir. 1999) (second alteration in original)).          The Third Circuit

has found deliberate indifference “‘where the prison official

(1) knows of a prisoner’s need for medical treatment but

intentionally refuses to provide it; (2) delays necessary

medical treatment based on a non-medical reason; or (3) prevents

a prisoner from receiving needed or recommended medical

treatment.’”     Parkell v. Danberg, 833 F.3d 313, 337 (3d Cir.

2016) (quoting Rouse, 182 F.3d at 197).

      The only allegation in the complaint is that Dr. Dias was

deliberately indifferent to Plaintiff’s medical needs by not

giving Plaintiff a COVID-19 test even though Plaintiff offered

to pay for it; Plaintiff does not allege that he displayed

symptoms that were not treated or any other facts indicative of

deliberate indifference.      Plaintiff has not sufficiently alleged

a COVID-19 test was medically necessary and that that Dr. Dias

acted with the required state of mind when he declined to give

Plaintiff a test. 4

      Generally, “plaintiffs who file complaints subject to

dismissal under [the Prison Litigation Reform Act] should

receive leave to amend unless amendment would be inequitable or

futile.”    Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d


4 Plaintiff’s defamation claim against defendants suggests to the
Court that Plaintiff is asserting he did not have COVID-19.
                                     9
Case 1:20-cv-07649-NLH-KMW Document 13 Filed 11/25/20 Page 10 of 11 PageID: 73



 Cir. 2002).    “‘Futility’ means that the complaint, as amended,

 would fail to state a claim upon which relief could be granted.”

 Shane v. Fauver, 213 F.3d 113, 115 (3d Cir. 2000).          As Plaintiff

 may be able to allege facts that would state a federal claim,

 the Court grants Plaintiff leave to amend.

       Plaintiff should note that when an amended complaint is

 filed, the original complaint no longer performs any function in

 the case and cannot be utilized to cure defects in the amended

 complaint, unless the relevant portion is specifically

 incorporated in the new complaint.        6 Wright, Miller & Kane,

 Federal Practice and Procedure 1476 (2d ed. 1990) (footnotes

 omitted).    An amended complaint may adopt some or all of the

 allegations in the original complaint, but the identification of

 the particular allegations to be adopted must be clear and

 explicit.    Id.   To avoid confusion, the safer course is to file

 an amended complaint that is complete in itself.          Id.

       The Court declines to exercise supplemental jurisdiction

 over any state law claims as it is dismissing the federal

 claims.   28 U.S.C. § 1367(c).      The Court also denies Plaintiff’s

 motion for counsel, ECF No. 12, as it is dismissing the

 complaint.    Plaintiff may replead his state tort claims and

 request the appointment of counsel again in the event he elects

 to file an amended complaint.



                                     10
Case 1:20-cv-07649-NLH-KMW Document 13 Filed 11/25/20 Page 11 of 11 PageID: 74



 IV.   CONCLUSION

       For the reasons stated above, the complaint will be

 dismissed without prejudice.       28 U.S.C. § 1915(e)(2)(B)(ii).

 Plaintiff may move to amend his complaint within 30 days of this

 Opinion and Order.     Plaintiff’s motion for the appointment of

 counsel will be denied.

       An appropriate order follows.



 Dated: November 25, 2020                 ___s/ Noel L. Hillman ____
 At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     11
